                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                        )       CASE NO. 4:19 CR 49
                                                 )
         Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                 )
    v.                                           )       ORDER ACCEPTING PLEA
                                                 )       AGREEMENT, JUDGMENT AND
KEILAN CLINKSCALE,                               )       REFERRAL TO U.S. PROBATION
                                                 )       OFFICE
      Defendant                                  )


           This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge William H. Baughman, Jr., regarding the change of plea hearing of Keilan

Clinkscale, which was referred to the Magistrate Judge with the consent of the parties.

           On January 29, 2019, the government filed a 95 count Indictment, charging Defendant

Keilan Clinkscale , in counts 1, 80 and 81 with Conspiracy to Possess with the Intent to Distribute

and to Distribute Cocaine, in violation of Title 21 U.S.C. 846, and Use of a Communication Facility

in Furtherance of a Drug Trafficking Crime, in violation of Title 21 U.S.C. 843(b) and 18:2.

Defendant was arraigned on February 4, 2019, and entered a plea of not guilty to counts 1, 80 and

81 of the Indictment, before Magistrate Judge Limbert. On November 5, 2019 Magistrate Judge

Baughman received Defendant’s plea of guilty to count 1 of the Indictment, and issued a Report and

Recommendation (“R&R”), concerning whether the plea should be accepted and a finding of guilty

entered.

           Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days after

it was issued.

           On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant
Clinkscale is found to be competent to enter a plea and to understand his constitutional rights. He

is aware of the charges and of the consequences of entering a plea. There is an adequate factual basis

for the plea. The court finds the plea was entered knowingly, intelligently, and voluntarily. The plea

agreement is approved.

         Therefore, Defendant Keilan Clinkscale is adjudged guilty to count 1 of the Indictment, in

violation of Title 21 U.S.C. section 846. This matter was referred to the U. S. Probation Department

for the completion of a pre-sentence investigation and report. Sentencing will be on February 10,

2020, at 2:00 p.m. in Courtroom 17A, Carl B. Stokes United States Court House, 801 West Superior

Avenue, Cleveland, Ohio.

         IT IS SO ORDERED.

                                                   /s/SOLOMON OLIVER, JR.
                                                   UNITED STATES DISTRICT JUDGE
November 20, 2019
